 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnchortank, Inc. and Oil, Chemical and AtomicWorkers International Union. Cases 23-CA-6460and 23-CA-6547November 22, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn June 21, 1978, Administrative Law Judge JohnC. Miller issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filedlimited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.Pursuant to a Stipulation for Certification UponConsent Election an election was held on January 7,1977.' On November 29, after the resolution of deter-minative challenges and objections to conduct affect-ing the election, the Union was certified as the collec-tive-bargaining representative.Respondent admits that on March 25, SupervisorJerry Rose required employee Herbert Charles to at-tend an investigatory interview and that Plant Man-ager Melvin Steger refused Charles' request to berepresented by the Union during the interview. Re-spondent further admits that on May 29, Steger re-quired employee Yoshinobu Kittley to submit to adisciplinary interview and that Steger deniedKittley's request to permit his union representative tobe present during the interview. The interview culmi-nated in Kittley's discharge.The Administrative Law Judge observed that therequests of employee Charles and Kittley for unionrepresentation at the interviews occurred after theelection but prior to the Union's certification. Henoted that Respondent has no obligation to bargainwith the Union during the period prior to certifica-tion and concluded that Respondent likewise has noobligation to permit an employee union representa-tion at an investigatory or disciplinary interview dur-ing such period. He therefore found that Respondentlawfully denied the requests of Charles and Kittley.The General Counsel contends otherwise and arguesI All dates are in 1977 unless otherwise indicated.that under N.L.R.B. v. J. Weingarten, Inc.,2the statusof the union as a bargaining representative has nobearing on the employees' right to have a representa-tive present during an investigatory or disciplinaryinterview. We find merit in the General Counsel'sposition.In N.L.R.B. v. J. Weingarten, Inc., supra, the Su-preme Court affirmed the Board's construction thatSection 7 creates a statutory right in an employee torefuse to submit without union representation to aninterview which he reasonably fears may result in hisdiscipline. The Court found that "the right inheres inSection 7's guarantee of the right of employees to actin concert for mutual aid and protection."3 TheCourt then pointed to the Board's decision in MobilOilCorporation,4Folding that an employer violates anemployee's right to engage in concerted activity byseeking the assistance of his statutory representativeif the employer refuses the employee's request andcompels the employee to appear unassisted at a disci-plinary interview. There, the Board stated, "Such adilution of the employee's right to act collectively toprotect his job interests is, in our view, unwarrantedinterference with his right to insist on concerted pro-tection, rather than individual self-protection, againstpossible adverse employer action.'The central issue of the Weingarten decision waswhether the employee's Section 7 right to engage inconcerted activity extended to the encounter betweenemployee and employer in an interview which couldreasonably be expected to result in disciplinary ac-tion. In that case, the concerted activity took the spe-cific form of a request for assistance from a statutoryrepresentative.6However, the Court and the Boardplaced the emphasis upon the employee's right to actconcertedly for protection in the face of a threat tojob security, and not upon the right to be representedby a duly designated collective-bargaining represen-tative. This is evidenced by the Court's holding thatthe employer has no duty to bargain with a unionrepresentative who attends the interview.7Indeed,the union representative's role is limited to assistingthe employee and possibly attempting to clarify thefacts or suggest other employees who may haveknowledge of them. Thus, the union representative is2420 U.S. 251 (1975).Id. at 256.4 196 NLRB 1052 (1972).5 Weingarten, supra at 257. qiLoting from Mobil Oil Corporation. 196NLRB 1052 (1972).6 The Court foulid that the request for such a representative constitutedconcerted activity because it gave assurance to other employees that the)could obtain similar protection, just as an employee who strikes in supportof another employee's grievance insures similar support for himself in theevent he has a grievance Weingarten at 261.7 In addition. the Court further held that if an employee requests repre-sentation the employer is free to forego the interview (420 U.S. at 258) Thisthe Respondent could have done here by taking the disciplinar) actionwithout the interview.430 ANCHORTANK, INC.not permitted to use the powers conferred upon theunion by its designation as collective-bargainingagent, and, in essence, may do no more during thecourse of the interview than could a fellow employee.For these reasons we are persuaded that, in Wein-garten, the Court's primary concern was with theright of employees to have some measure of protec-tion when faced with a confrontation with the em-ployer which might result in adverse action againstthe employee. These employee concerns remainwhether or not the employees are represented by aunion.8Here, employees Charles and Kittley request-ed union representation at a time when the Unionhad been selected by a majority of employees in aBoard-conducted election, but had not yet been cer-tified as bargaining representative. Their request wasan exercise of the right guaranteed to them by Sec-tion 7 to act in concert for mutual aid and protection.In these circumstances, the status of the requestedrepresentative, whether it be that of Union not yetcertified or simply that of fellow employee, does notoperate to deprive the employees of the rights whichthey enjoy by virtue of the plain mandate in Section7.Accordingly, we find that Respondent violatedSection 8(a)(1) by refusing employee Charles' requestfor representation by his union representative at aninvestigatory interview and compelling Charles toappear unassisted at the interview. We further findthat Respondent violated Section 8(a)(l) by denyingemployee Kittley's request to be represented by hisUnion at a disciplinary interview and compellingKittley to appear unassisted at the interview. In addi-tion, we find that Respondent's discharge of Kittleywas unlawful inasmuch as it was the result of an in-terview wherein Kittley was unlawfully preventedfrom securing the assistance of his union representa-tive.9We shall, therefore, order that Kittley be rein-stated to his former position or, if that position nolonger exists, to a substantially equivalent job, andthat he be made whole for any loss of pay suffered byhim as a result of the discrimination against him.'0asprescribed in F. W. Woolworth Companre. 90 NLRB289 (1950), with interest thereon to be computed inthe manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977)."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, An-chortank, Inc., Bayport, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:I. Insert the following as paragraph l(b) and relet-ter the subsequent paragraph accordingly:"(b) Requiring that employees participate in em-ployer interviews or meetings without union repre-sentation, when such representation has been refusedby Respondent, when the employees have reasonablegrounds to believe that the matters to be discussedmay result in their being the subject of disciplinaryaction, and actually imposing such disciplinary ac-tion on employees."2. Insert the following as paragraph 2(b) and relet-ter subsequent paragraphs accordingly:"(b) Offer Yoshinobu Kittley, immediate and fullreinstatement to his former position or, if such posi-tion no longer exists, to a substantially equivalentposition, and make him whole for any loss of earn-ings he may have suffered as a result of the discrimi-nation against him, in the manner set forth in theabove Decision."3. Substitute the attached notice for that of theAdministrative Law Judge.S See Glomac Plastics. Inc. 234 NLRB 1309 (1978).9 In this connection we note that Respondent's unlawful refusal to allowKittely union representation. in the circumstances here rendered unlawfulwhat was an otherwise lawful discharge for cause. Potter Electric SignalCompany, 237 NLRB No. 209 (1978).to See Certified Grocers of California, Ltd.. 227 NLRB 1211 (1977)See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with the Unionby unilaterally: reclassifying employees job clas-sifications: adding a swing or fourth shift tothree existing shifts; changing the working hoursfrom 8-1/2 to 8 hours; promulgating a rule re-quiring employees to punch in and out for theirlunch breaks; and eliminating a paid holidayand reducing vacation benefits.WE WiL.L NOT require any employee to takepart in an interview or meeting where the em-ployee has reasonable grounds to believe thatthe matters to be discussed may result in his orher being the subject of disciplinary action andwhere we have refused to permit him or her tobe represented at such meeting by a labor orga-nization.WE WIL.. NOT in any like or related manner431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterfere with, restrain, or coerce employees inthe exercise of their Section 7 rights.WE WILL. make employees whole for any lossof earnings they may have suffered as a result ofunilateral changes in wages, hours, and workingconditions, with interest.WE WILL. offer Yoshinobu Kittley immediateand full reinstatement to his former job or, ifsuch job no longer exists, to substantially equiv-alent employment without prejudice to his se-niority or other rights or privileges enjoyed byhim, and make him whole for any loss of pay hemay have suffered by reason of our discharge ofhim, plus interest.AN(CHORTANK, INCT.DECISIONSIAIEMENI 01: IIE CASIJOHN C MILLER. Administrative Law Judge: A hearing inthese consolidated cases was held in Galveston, Texas, onMarch 29, 1978. In Case 23-CA-6460, as amended, Re-spondent is charged with making certain unilateral changesin working conditions in January 1977, subsequent to aunion demand for recognition and a union election butprior to certification, and so doing without giving notice toor consulting with the Union, in violation of Section 8(a)(5)and (I) of the Act. Respondent is further alleged to haverequired employee Herbert Charles to attend an investiga-tory interview and refusing to permit said employee to berepresented by the Union at such interview, in violation ofSection 8(a)(1) of the Act.In Case 23 CA-6547, Respondent is alleged to have dis-criminatorily discharged employee Kittley for his union orconcerted activities and, in addition, failed to permit Kitt-ley to be represented by the Union at a disciplinary inter-view at which he was terminated for horseplay and exces-sive absenteeism, in violation of Section 8(a)(3) and (1) ofthe Act. Respondent is further alleged to have madechanges in employees' vacation and holiday benefits with-out notice to or consultion with the Union in violation ofSection 8(a)(5) and (1) of the Act.After the close of the hearing, briefs were received fromthe parties and have been duly considered. Upon the entirerecord, including my observation of the witnesses de-meanor, I make the following:FINDIN(iS Oi FA( II. JURISDI I IONRespondent is a corporation duly organized under thelaws of the State of Texas and has its principal office andplace of business in Bayport, Texas, and has another facil-ity in Texas City, Texas, where it is engaged in bulk liquidstorage terminal operations involving loading and unload-ing ships, tank cars, and tank trucks. During the past 12months, Respondent purchased goods valued in excess of$50,000, from firms located outside the State of Texaswhich goods were shipped directly to it from points locatedoutside the State of Texas. The Respondent admits theabove facts, and I find that the Respondent is an Employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II STATUS OF THE LABOR ORGANIZATIONRespondent's answer admits, and I find, that the Oil,Chemical and Atomic Workers International Union, is alabor organization within the meaning of the Act.111 TilE ALLEGED UNFAIR LABOR PRACT(rCESA. Background and Sequence of Events in theRepresentation Case 23 RC-4461Pursuant to a Stipulation for Certification Upon Con-sent Election, an election was held on January 7, 1977, andthe tally of ballots disclosed 15 votes for the Union, 10against, and 5 challenged ballots. The challenged ballotswere sufficient to affect the election and the Employer filedtimely objections to the election on January 14, 1977. OnFebruary 18, 1977, the Regional Director issued his Reporton Challenges and Objections recommending that the ob-jections to the election be overruled, the challenge to theballot of Pete Mancusco be overruled, and his ballot becounted. He further recommended that in the eventMancusco's ballot was cast against the Petitioner, that theremaining challenged ballots of Jackson, Luhning, Jr., andVayette be held in abeyance pending the outcome of pro-ceedings in Case 23-CA-4292, as the voting eligibility ofJackson and Luhning, Jr., would be determined by thefindings as to their supervisory status in that case.On July 13, 1977, a panel of the Board issued a decisionremanding to the Regional Director for investigation of thechallenged ballots of Herrmann and Vayette and for is-suance of a supplemental report as to their eligibility, andheld in abeyance the challenges to the ballots of Pete Man-cusco, John Jackson, and James Luhning pending the out-come of Case 23-CA-6292.In a supplemental report issued November 7, 1977, theRegional Director, relying on the Board's decision in An-chortank, Inc., 233 NLRB 295 (1977), which found JohnJackson and James Luhning to be supervisors and there-fore resulted in the challenges to their ballots be sustained,found it unnecessary to resolve other challenged ballots asthey were no longer determinative and recommended thatthe Board issue an appropriate certification.On November 29, 1977, a Board panel adopted the Re-gional Director's supplemental report and certified theUnion as the collective-bkrgaining representative.B. Case 23 CA 6460In Case 23-CA 6460, Respondent is alleged to have re-fused to bargain commencing on or about November 10,1976. On January 7, 1977, a representation election wasconducted to which eight objections were filed and there432 ANCHORTANK, INC.were five challenged ballots. While these objections andchallenged ballots were pending determination Respon-dent, on or about January 15, and thereafter, made a num-ber of changes in wages and working conditions. Thosechanges included: (a) Employees were reclassified fromgeneral laborers to other classifications: (b) employeeswere granted wage increases; (c) a fourth or swing workshift was added to three existing shifts on or about January29, 1977; (d) the working hours were changed from 8-1/2to 8 hours a day on or about January 29, 1977: and (e)promulagation of a rule requiring employees to punch inand out for their lunch breaks on or about January 29,1977.By amendment dated August 5, 1977. counsel for theGeneral Counsel alleged that Jerry Rose, Respondent'ssupervisor, required employee Herbert Charles to attendan investigatory interview at its plant and during that pro-cess refused Charles' request to be represented by hisUnion at such interview. Such refusal is alleged to be viola-tive of Section 8(a)(1) of the Act.Respondent admits all the above allegations but deniesthat its unilateral changes are violative of Section 8(a)(5)because "the Union was not yet certified as the bargainingrepresentative for Respondent's employees." Respondentdid not know then whether the Union represented a major-ity of its employees and Respondent did not want to riskcommitting an unfair labor practice by recognizing andbargaining with a labor organization which did not repre-sent a majority of its employees.'Consequently, there being no issues of fact, only issuesof law remain to be resolved. Thus, the two major issues inthis numbered case involve: (1) Whether the enumeratedchanges in working conditions which occurred subsequentto a representation election but prior to certificationamount to a refusal to bargain within the meaning of Sec-tion 8(a)(5) of the Act. (2) Whether the refusal of Respon-dent to permit employee Charles to be represented by theUnion at an investigatory interview on or about March 25,1977, which was subsequent to the election but prior tocertification, constituted a violation of Section 8(a)(1) ofthe Act.With respect to whether the five admitted changes inworking conditions made by Respondent in January 1977,subsequent to the election but prior to certification, theBoard reiterated its rule in Mike O'Connor Chevrolet-Buick-GMC Co., Inc., 209 NLRB 701, 703 (1974), that "absentcompelling economic considerations" for doing so, an em-ployer acts at his peril in making changes in terms andconditions of employment in the interim period after anelection but prior to certification. If the final determinationof objections and/or determinative challenges results in acertification of the bargaining representative, unilateralchanges in working conditions by the employer will haveviolated Section 8(a)(5) of the Act. In this case the Boardissued its Certification of Representative in a decision in23-RC-4461 on November 29, 1977, some 10 months and22 days after the election.The issue posed, therefore, is whether the 10 months andInternational ladies' Garment Workers' LUnon, AFI. ( /0 RBernhard-.A41-mann Tevas (orp v N LR.B. 366 I.S. 731 (1961).22 days lapse of time between the election and certificationjustifies Respondent's implementation of some or all ofthese changes.Dale Blanchard, administrator for Anchortank, crediblytestified that historically, pay raises were given around thefirst of the year but that on advice of counsel no changeswere made that might be prejudicial to the election. How-ever, he then stated that based on past practice, Respon-dent announced and put into effect a wage increase. Actualpaychecks did not reflect the increase in employees' checksuntil after the election. In response to one inquiry whyRespondent had put these changes into effect, Blanchardstated:The point was, your Honor, that the wages hadbeen established. We knew what we were going todo-the classifications had also been established. Wetook a calculat2d-we made a calculated decision veryfrankly to put it into effect because the employees hadin the past known that they were going to get a payraise at that time of the year. Classifications, we weregoing along with the fact of making sure that eachthen had a classification that he could be assigned to.And because there was a constant questioning of howmuch money am I going to get; how much money toget from the employees to me, and to the supervisors.It was a decision made to go ahead and make theannouncement prior to the election based on historicaldata I mean historically procedures.In view of past precedent by which Respondent normal-ly granted pay raises the first of each year and the addi-tional fact that the Union filed no objections to the elec-tion based upon the announced pay raise, I find that thegranting of the pay raises was not violative of Section8(a)(5) and (l) of the Act. Moreover. since the raises weregranted before the election and before Respondent becameaware that the election was in dispute, I find it unnecessaryto consider whether "compelling economic considerations"would have warranted the granting of pay raises at somepoint in time prior to issuance of the Board's certification.With respect to other changes, however, Respondent hasnot cited compelling economic considerations as a justifi-cation or in some instances, an) justification at all for itsother changes. I refer particularly to Respondent's promul-gation of a rule on or about January 29, 1977, requiringemployees to punch in and out for their lunch breaks;changing working hours per day from 8-1/2 to 8 hours;reclassification of employees: and the adding of a fourthshift to the three existing shifts. In light of the Board'ssubsequent certification of the Union, I find that theabove-cited unilateral changes are violative of Section8(a)(5) and (1) of the Act.2I turn to the issue of whether the refusal to permit em-ployee Herbert Charles to have a union representative atan investigatory interview on or about March 25, 1977, at atime subsequent to the election but prior to the Union'sMAke 0 ( onnor ( hetrolt. vupra l i 7103; Aing Rzad. ( rpoiratm.n In,- 166NLRB 649, 652 i 1967): Li'nev & D)uAe Stolrag Warehouse ( Co, Inc andlanw & I) uke lerminai 1aIrehotuw ( o, Inc, 151 NL RB 248. 266 267( 196)433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertification, is violative of Section 8(a)(1). I conclude it isnot.Respondent has no obligation to bargain with the Unionduring the period prior to certification although as dis-cussed earlier; he may be obligated not to make any unila-teral changes in working conditions during any interim pe-riod. As Respondent has no obligation to bargain with theUnion about wages, hours, and working conditions prior tocertification, he likewise has no obligation to permit anemployee union representation for an investigatory inter-view. Accordingly, I shall recommend that this allegationbe dismissed.C. Case 23-CA-6547This case involves three major allegations. They are: (I)On or about May 29, 1977, Respondent denied employeeYoshinobu Kittley's request that a union representative bepresent at a disciplinary interview in Superintendent Mel-vin Steger's office which culminated in Kittley's discharge;(2) the discharge of Yoshinobu Kittley was motivated byhis union or concerted activities; and (3) Respondent,through Administrator Blanchard, did, on or about Janu-ary 20, 1977, change its holiday policy, by eliminating SanJacinto Day as a paid holiday; and thereafter, on or aboutFebruary 22, 1977, Respondent, through AdministratorBlanchard, changed the method of computing employeesvacation benefits which resulted in a reduction of vacationbenefits to employees.As in the prior case, the facts are largely admitted. Re-spondent admits that it denied Kittley union representa-tion at his disciplinary interview and also concedes that itmade the changes in paid holidays and in vacation benefitswithout notice to or consultation with the Union, contend-ing that since the Union was not certified as bargainingrepresentative, it had no right to be present at Kittley'sdisciplinary interview nor was Respondent required togive either notice to or bargain with the Union about thechanges in holiday and vacation benefits. As to item (2),Respondent denies that it discharged Kittley for union orconcerted activities and contends that Kittley was dis-charged for cause, namely, for horseplay and excessive ab-senteeism.For the reasons previously stated in Case 23-CA-6460,Kittley is not entitled to be represented by the Union priorto its certification. Kittley's disciplinary interview was onMay 29, 1977, and the Union was not certified as bargain-ing representative until November 29, 1977. As the Unionhas no bargaining rights until certification, it likewise hasno rights to represent employees prior to certification. Ac-cording, this allegation shall be dismissed.As to (2), counsel for the General Counsel offered noevidence that Kittley was engaged in union or concertedactivities. Kittley himself conceded that during workinghours, he and Cox, a fellow employee, were engaging in awater fight and that both individuals were spraying eachother with water hoses when foreman Richard Vagettecame onto the dock and ordered them to stop. He subse-3In these circumstances, I find it unnecessary to reach the question ofwhether denial of a request for a fellow employee to be present as a repre-sentative or a witness is violative of the Act.quently sent both employees home and they were told toreport to Superintendent Steger's office the followingmorning. After being interviewed, both Kittley and Coxwere terminated. Kittley stated that he was told he wasdischarged primarily for "horseplay" but also because ofhis absenteeism. Steger credibly testified that Kittley wasterminated for both reasons and that Kittley was absent 23times and late 10 times. He had three previous warnings forabsenteeism since September 9, 1976. There is no evidencethat Kittley was discharged for other than the reasons giv-en to him by Respondent and no evidence was submittedthat Kittley was either a union member or had engaged inunion or protected concerted activities. Accordingly, thisallegation shall be dismissed.As to item (3), in view of the Board's subsequent certifi-cation of the Union, and the absence of compelling eco-nomic reasons for changes in working conditions in theinterim period, Respondent's changes in vacation and holi-days benefits is held violative of Section 8(a)(5) and (1) ofthe Act.4Upon the foregoing findings of fact and the entire rec-ord, I make the following:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. By reclassifying employees' job classifications; byadding a fourth or swing shift to three existing shifts; bychanging the working hours from 8-1/2 to 8 hours a day;by promulugating a rule requiring employees to punch inand out for their lunch breaks; by eliminating a paid holi-day; and by changing the method for computing vacationbenefits resulting in a reduction of vacation time for em-ployees, Respondent, on varying dates in January and Feb-ruary 1977, subsequent to a union election on January 7,1977, but prior to the union certification on November 29,1977, engaged in unfair labor practices violative of Section8(aX5) and (1) of the Act by making such changes withoutnotice to or bargaining with the Union.3. Respondent did not violate either Section 8(a)(3) or(I) of the Act by discharging Kittley or by failing to permitemployees Charles or Kittley union representation at theirinvestigatory or disciplinary interviews prior to the Union'scertification.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. The Respondent has not otherwise violated the Act.THE REMEDYThe recommended Order will contain the conventionalprovisions requiring the Respondent to cease and desistfrom engaging in the unfair labor practices found, to bar-gain with the Union with respect to all such matters found,including the subject of wage increases, and to post a no-tice to that effect. Respondent shall make whole any em-ployees who incurred any monetary loss as a result of theunilateral implementation of these changes, with interest4 Mike O'Connor Chevroler. supra.434 ANCHORTANK, INC.thereon to be computed in the manner prescribed in F W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977), until such date asRespondent bargains in good faith or to impasse.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER5The Respondent, Anchortank, Inc., Bayport, Texas, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain with the Union by unilaterallyengaging in the following: reclassifying employees jobs; byadding a swing or fourth shift to three existing shifts; bychanging the working hours from 8-1/2 to 8 hours a day;by promulugating a rule requiring employees to punch inand out for their lunch breaks; and by eliminating a paidholiday and reducing employees vacations benefits, all inviolation of Section 8(aX5) and (1) of the Act.(b) In any like or related manner interfering with, re-straining, of coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the purposes of the Act:5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Bargain with the certified Union with respect to allthe above-mentioned items and any other matter concern-ing wages, hours, and working conditions of its employees,and if agreement is reached thereon, incorporate suchagreement in a contract if so requested.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to determine the amount of backpay due under theterms of this Order.(c) Post at its premises in Texas City, Texas, copies ofthe attached notice marked "Appendix." 6 Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.6 In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational l.abor Relations Board"435